DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of January 28, 2022.  The rejections are stated below.  Claims 1-8, 10-17, and 19 are pending and have been examined.


Response to Amendment/Arguments
2.	Applicant's arguments filed 6/22/2021 concerning 35 U.S.C. 103 have been considered but are moot in view of new grounds of rejection.  Applicant's arguments concerning 35 U.S.C. 101 have been fully considered but they are not persuasive.  Applicant argues “The Claims Do Not Recite an Abstract Idea” and “The claims do not recite methods of organizing human activity”. The rejection follows the method established by the courts and resulting Examination guidelines by comparing the claims to those ideas which the courts have previously found as abstract.  In this, a determination of what claim elements fall under the abstract idea under Step 2A of the analysis.  The court has demonstrated that certain limitations may further describe the abstract idea but do nothing to render it any less abstract.  The rejection merely follows the example set forth by the courts in determining which elements of the claim are part of the independently abstract idea.  The claims are similar to "managing a stable value protected life insurance policy by performing calculations and manipulating the results," and are therefore directed toward an abstract idea of analyzing electronic documents (see MPEP 2106.04(2), citing Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266 1280 (Fed. Cir. 2012).
The patentee in Bancorp claimed methods and systems for managing a life insurance policy on behalf of a policy holder, which comprised steps including generating a life insurance policy including a stable value protected investment with an initial value based on a value of underlying securities, calculating surrender value protected investment credits for the life insurance policy; determining an investment value and a value of the underlying securities for the current day; and calculating a policy value and a policy unit value for the current day. 687 F.3d at 1270-71, 103 USPQ2d at 1427. The court described the claims as an "attempt to patent the use of the abstract idea of [managing a stable value protected life insurance policy] and then instruct the use of well-known [calculations] to help establish some of the inputs into the equation." 687 F.3d at 1278, 103 USPQ2d at 1433 (alterations in original) (citing Bilski).  Further, the court noted that the specific computer components are no more than objects on which the claimed methods operate, and that the central processor is nothing more than a general purpose computer programmed in an unspecified manner. Id. at 1064.  Additionally, the court noted that “although it would be inefficient to do so, the steps for tracking, reconciling and administering a life insurance policy with a stable value component can be completed manually.”  According to Applicant’s specification, Applicant’s invention addresses the Finally, once the initial template is created by the asset owner, the asset must be autonomous and generate more customized personal smart contracts for every transaction, which is not possible in any conventional system (0006).  Generating more customized smart contracts for every transaction does not improve the technology but improves business which renders the claim non-statutory.  Creating or generating a smart contract is not limited to technology and does not solve a technical problem.  Similarly the present claims are directed towards generating smart contracts.
3.	Applicant argues “The claims do not recite a mathematical concept”.  Examiner did not identify the claim as directed to a mathematical concept.
4.	Applicant argues “The claims do not recite mental processes” and the Office’s analysis for Steps 2A and 2B is procedurally, legally, and factually flawed.
According to Applicant’s specification, the invention addresses the Finally, once the initial template is created by the asset owner, the asset must be autonomous and generate more customized personal smart contracts for every transaction, which is not possible in any conventional system (0006).  Creating a smart contract record does not improve the technology but improves business which by definition renders the claim non-statutory.  Creating a smart contract is not limited to technology and does not solve a technical problem similar to other decisions finding eligibility under the equivalent of Step 2A of the analysis, but, in contrast, merely describe a method of organizing human activity in which computers are used as a generic implementation conduit. The current claims do not offer a similar improvement.   Examiner notes that the improvements discussed here are simply to creating a smart contract and do not result in any computer functionality or technical/technology.
The additional elements of smart contracting creating device and blockchain network does not integrate the judicial exception into a practical application because the additional elements do not impose any meaningful limits on practicing the abstract idea of creating a smart contract which corresponds to Certain Methods of Organizing Human Activity (commercial or legal interactions). The claim limitations which constitute the idea are identifying a plurality of attributes, compare the attributers, determine a score, identify scores, computing similar scores, identifying an asset, generating a contract template, receiving details, extracting details, defining the template based on the features, generating the smart contract, validating the contract, transmitting a notification, executing the smart contract based on the current smart contract template. The fact that the smart contract is electronic (analysis is done by computer) is mere using a computer as a tool to perform the abstract idea and/or linking the abstract idea to a particular environment (computer environment). Examiner notes that the improvements discussed are to the abstract idea of creating smart contracts and do not result in any computer functionality or technical/technology improvement. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
5.	Applicant argues “McRO” and “Enfish”. Examiner relied on Alice and 2019 PEG Guidance. According to Alice and the 2019 With respect to creating a template on structured data is still creating a template.  According to Applicant’s specification, the invention addresses the Finally, once the initial template is created by the asset owner, the asset must be autonomous and generate more customized personal smart contracts for every transaction, which is not possible in any conventional system (0006).  Creating a smart contract does not improve the technology but improves business which by definition renders the claim non-statutory.  Creating a smart contract is not limited to technology and does not solve a technical problem similar to other decisions finding eligibility under the equivalent of Step 2A of the analysis, but, in contrast, merely describe a method of organizing human activity in which computers are used as a conduit. The current claims do not offer a similar improvement.   Examiner notes that the improvements discussed here are simply to creating smart contracts and do not result in any computer functionality or technical/technology.
6.	Applicant argues “The Claimed Subject Matter is Integrated into a Practical Application”.  However, Examiner is not persuaded that the improvements recited by the claims are similar to those in Enfish and McRO.  The instant claims are considerably distinguishable from the claims in Enfish and McRO. The claims do not solve a technical problem similar to that found in Enfish (improved database) or other decisions finding eligibility under the equivalent of Step 2A of the analysis, but, in contrast, merely describe a fundamental economic practice and idea of itself in which computers are used as a generic implementation conduit. The claims in Enfish presented a specific improvement to the way computers operate, embodied in the claimed “self-referential table” for a database. In other words, Enfish presented an improvement to how the underlying database operates.  The current claims do not offer a similar improvement. Examiner is similarly not persuaded by Applicant’s arguments incorporating the claimed “rules” in McRO.  The McRO claims recited “limited rules in a process specifically designed to achieve an improved technological result in conventional industry practice.” However, the currently claimed rules occur in a wholly different context than those found in the McRO invention. The McRO claims were found to be not directed to an abstract idea in Step 2A of the eligibility analysis. The claimed improvement in McRO is allowing computers to produce “accurate and realistic lip synchronization and facial expressions in animated characters” that previously could only be produced by human animators. This computer automation is realized by improving the prior art through “the use of rules, rather than artists, to set the morph weights and transitions between phonemes”. The claims were further limited to rules that evaluate subsequences consisting of multiple sequential phonemes. Here, the McRO rules are different from those in the instant claims because they improved upon the manual, visual, and subjective process by providing specific rules that produced more accurate and realistic results: “In the prior art system, an animator would have to subjectively identify the problematic sequence and manually fix it by adding an appropriate keyframe. The invention, however, uses rules to automatically set a keyframe at the correct point to depict more realistic speech, achieving results similar to those previously achieved manually by animators.“ (McRO). In contrast, the rules of the instant claims merely automate an independently abstract idea and are directed to particular calculations involved with the independently abstract idea. Moreover, the claims in McRO were not directed to economic tasks for which computers are used in their ordinary capacity. Here, the instant claims are unlike McRO because they recite limitations corresponding to accounting methods. As described above, the mere use of computers to perform generic data processing does not constitute a clear technological improvement under Step 2A of the analysis, even if the claimed calculations are novel themselves. As such, it is maintained that the claims are directed to an abstract idea under Step 2A of the analysis, even in view of McRO. Further note the recent Federal Circuit decision in SAP America v. Investpic (Fed. Cir. 5/15/2018), distinguishing the claimed invention from McRO:
Contrary to InvestPic’s contention, the claims  here are critically different from those we determined to be patent eligible in McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299 (Fed. Cir. 2016). The claims  in McRO were directed to the creation of something physical—namely, the display of “lip synchronization and facial expressions” of animated characters on screens for viewing by human eyes. Id. at 1313. The claimed improvement was to how the physical display operated (to produce better quality images), unlike (what is present here) a claimed improvement in a mathematical technique with no improved display mechanism. The claims in McRO thus were not abstract in the sense that is dispositive here. And those claims also avoided being “abstract” in another sense reflected repeatedly in our cases (based on a contrast not with “physical” but with “concrete”): they had the specificity required to transform a claim from one claiming only a result to one claiming a way of achieving it. McRO, 837 F.3d at 1314; see Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1305–06 (Fed. Cir. 2018); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241 (Fed. Cir. 2016); Affinity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253, 1265 (Fed. Cir. 2016);  see also Two-Way Media, 874 F.3d at 1337; Secured Mail Solutions LLC v. Universal Wilde, Inc., 873 F.3d 905, 909 (Fed. Cir. 2017); RecogniCorp, 855 F.3d at 1326;    Symantec, 838 F.3d at 1316. 58. 

Here, the court noted that the McRO invention (including the rules) produced a physical improvement, thereby improving the way the physical display operated. The court distinguished this from claims which improve upon an abstract idea without any physical result. Here, Applicant’s claims differ too from McRO in that they provide no physical result.
Again referring to the recent Federal Circuit decision in SAP America v. Investpic (Fed Cir, 2017-2081, 5/15/2018):

The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations (in the plot of a probability distribution function).  No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the nonabstract application realm. An advance of that nature is ineligible for patenting.

Here, while the claims may be innovative, that is not enough for eligibility.  The instant claims are similar to those in SAP America because the advance lies solely within the finance field and entirely in the realm of abstract ideas.  The focus of the claims is on a new accounting method for a stable value investment product.  As demonstrated by the courts, an advance of this nature is ineligible for patenting.  Here, the generic use of computers does not amount to a technical improvement. Whilst the implementation of such a solution may include the use of generic technical features, these merely serve their generic functions as would be recognized by one of ordinary skill in the art in the technical field under consideration.  Here, the involvement of the generic computer products does not amount to a practical application of the abstract idea because the mere recitation of a generic computer cannot transform a patent-eligible abstract idea into a patent-eligible invention.

7.	Applicant further argues that the claims are directed to “significantly more” than the identified abstract idea under Step 2B of the prevailing analysis.  However, the argument is not persuasive for the reasons given above – namely that the improvements offered by the claims (outlined by the specification as cited in paragraph 0006 in the Remarks) are not “technological improvements” in the manner demonstrated by the courts, but, rather, improvements which are entirely contained to the abstract realm of finance.

8.	Applicant further argues that the rejection does not provide adequate evidence of well-understood, routine, and conventional activities in view of the Berkheimer memo.  However, the argument is not persuasive.  As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer components. The additional elements are recited at a high level of generality. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Nevertheless, the rejection provides evidence in the form of citations to court cases discussed in MPEP 2106.05 as well as the July 2015 publication discussing well-understood, routine, and conventional activities.

Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 1-7, 10-16, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of generating smart contracts without significantly more. 
The Examiner has identified independent system Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claims 10 and 19.
Claim 1 is directed to a method which is one of the four statutory categories of invention (Step 1: YES).
Claim 10 is directed to an apparatus which is one of the four statutory categories of invention (Step 1: YES).
Claim 19 is directed to a non-transitory computer-readable storage medium which is one of the four statutory categories of invention (Step 1: YES).

Claim 1 recites a method for automatically generating personalized smart contracts comprising comprises:
identifying, by a smart contract creating device, a plurality of asset attributes associated with a current asset within a blockchain network, wherein the plurality of asset attributes is real time information of the current asset monitored using an Internet of Things (IOT) sensor installed in the current asset, and wherein the smart contract creating device is trained using the real time information and historical data associated with the current asset;
comparing, by the smart contract creating device, each of the plurality of asset attributes with each of a plurality of asset clusters, when a plurality of assets within the blockchain network do not comprise the current asset, wherein each asset cluster within the plurality of asset clusters comprises a set of assets from the plurality of assets, and wherein each of the plurality of assets comprises an associated smart contract template;
determining, by the smart contract creating device, a cluster similarity score for each of the plurality of asset clusters based on the comparison between each of the plurality of asset attributes and each of the plurality of asset clusters;
identifying, by the smart contract creating device, an asset cluster from the plurality of asset clusters, wherein the cluster similarity score for the asset cluster is highest and is above a predefined threshold;
computing, by the smart contract creating device, similarity scores for each of the set of assets within the asset cluster, based on a comparison with the plurality of asset attributes of the current asset;

identifying, by the smart contract creating device, at least one asset from the set of assets based on the associated similarity scores; 
generating, by the smart contract creating device, a current smart contract template based on at least one smart contract template associated with the at least one asset; 
receiving, by the smart contract creating device, a plurality of details from a stakeholder and the plurality of asset attributes from the current asset; 
extracting, by the smart contract creating device, the context and a plurality of features from the plurality of details received from the stakeholder and the plurality of asset attributes received from the current asset; 
defining, by the smart contract creating device, the current smart contract template based on the context and the plurality of features;
generating, by the smart contract creating device, a current smart contract for the current asset based on the defined current smart contract template with recommended values specific to each transaction, context, asset and stakeholder, wherein the current smart contract is context-aware and personalized;
validating, by the smart contract creating device, the current smart contract for suitability of the current smart contract template for the current asset and the stakeholder;  transmitting, by the smart contract creating device, a notification to the stakeholder that indicates the generation of the current smart contract; and executing, by the smart contract creating device, the current smart contract for the current asset based on the current smart contract template.
These limitations (with the exception of italicized limitations) describe an abstract idea of performing a transaction to Certain Methods of Organizing Human Activity (commercial or legal interactions including sales activities or business relations). The claim also recites a smart contracting creating device and blockchain network which does not necessarily restrict the claim from reciting an abstract idea. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional element, e.g., smart contracting creating device and blockchain network are recited at a high level of generality. This generic limitation is no more than mere instructions to apply the exception using a generic computer component. Therefore, claim 1 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO).


The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 1 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 10 and 17 hence claims 10 and 17 are rejected on similar grounds as claim 1.
Claims 2-5 and 8 further defines the abstract idea.
The limitations of claims 6-7 are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP 2106; see also USPTO: July 2015 Update: Subject Matter Eligibility):
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added));

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”);

iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;


Therefore, the claims 1-7, 10-16, and 19 are directed to an abstract idea. Thus, the claims 1-7, 10-16, and 19 are not patent-eligible.


Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12.	Claims 1-7, 10-16, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Anderson et al. [US Pub No. 2019/0034404 A1] in view of Winter et al. [US Patent No. 10,826,684 B1],  Duraisamy et al. [US Pub No. 2019/0243912 A1], and further in view of Zhang [CN-106778329 A] .


13.	Regarding claim 1, Anderson discloses a method for automatically generating personalized smart contracts comprises:
identifying, by a smart contract creating device, a plurality of asset attributes associated with a current asset within a blockchain network (0010-0011);
comparing, by the smart contract creating device, each of the plurality of asset attributes with each of a plurality of asset clusters, when a plurality of assets within the blockchain network do not comprise the current asset, wherein each asset cluster within the plurality of asset clusters comprises a set of assets from the plurality of assets, and wherein each of the plurality of assets comprises an associated smart contract template (0025);
identifying, by the smart contract creating device, an asset cluster from the plurality of asset clusters, wherein the cluster similarity score for the asset cluster is the highest and is above a predefined threshold (0025);
computing, by the smart contract creating device, similarity scores for each of the set of assets within the asset cluster, based on a comparison with the plurality of asset attributes of the current asset (0025);
identifying, by the smart contract creating device, at least one asset from the set of assets based on the associated similarity scores (0025); and
generating, by the smart contract creating device, a current smart contract template based on at least one smart contract template associated with the at least one asset (0025)
receiving a plurality of details from a stakeholder and the plurality of asset attributes from the current asset (0025); and
extracting a context and a plurality of features from the plurality of details received from the stakeholder and the plurality of asset attributes received from the current asset (0025).
Anderson does not disclose however Winter teaches wherein the plurality of asset attributes is real time information of the current asset monitored using an Internet of Things (IOT) sensor installed in the current asset, and wherein the smart contract creating device is trained using the real time information and historical data associated with the current asset is used to train the smart contract creating device (Winter Column 4 lines 9-45).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Anderson to include the teachings of Winter.  The rationale to combine the teachings would be reliably and efficiently validating IoT devices and their associated controllers.
Anderson does not disclose however Duraisamy teaches determining, by the smart contract creating device, a cluster similarity score for each of the plurality of asset clusters based on the comparison between each of the plurality of asset attributes and each of the plurality of asset clusters (Duraisamy 0021).
Anderson does not disclose however Duraisamy teaches receiving, by the smart contract creating device, a plurality of details from a stakeholder and the plurality of asset attributes from the current asset (Duraisamy 0021).
Anderson does not disclose however Duraisamy teaches extracting, by the smart contract creating device, the context and a plurality of features from the plurality of details received from the stakeholder and the plurality of asset attributes received from the current asset (Duraisamy 0021, 0028, 0045).
Anderson does not disclose however Duraisamy teaches defining, by the smart contract creating device, the current smart contract template based on the context and the plurality of features (Duraisamy 0060).
Anderson does not disclose however Duraisamy teaches validating, by the smart contract creating device, the current smart contract for suitability of the current smart contract template for the current asset and the stakeholder (Duraisamy 0073).
Anderson does not disclose however Duraisamy teaches transmitting, by the smart contract creating device, a notification to the stakeholder that indicates the generation of the current smart contract (Duraisamy 0102).
Anderson does not disclose however Duraisamy teaches executing, by the smart contract creating device, the current smart contract for the current asset based on the current smart contract template (Duraisamy 0047-0048).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Anderson to include the teachings of Duraisamy.  The rationale to combine the teachings would be because current manual platforms used in creating, documenting and managing agreements (and lending terms thereof) between two parties (e.g., a lender and a borrower) require resources (human resources often in the form of a third party to facilitate and ensure a proper execution of such agreement), which has been proven to be costly, inefficient, time consuming and susceptible to errors and security breach of critical data belong to the contractual parties.
Anderson does not disclose however Zhang teaches generating, by the smart contract creating device, a current smart contract for the current asset based on the defined current smart contract template with recommended values specific to each transaction, context, asset and stakeholder, wherein the current smart contract is context-aware and personalized (pages 7-8).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Anderson to include the teachings of Zhang.  The rationale to combine the teachings is the objective of safely and dynamically updating smart contract templates in the blockchain is achieved, so that the whole blockchain becomes more flexible in order to be adapted to complex, changeable business requirements.

14.	Claims 10 and 19 each recite similar language as to claim 1 and stands rejected on the same grounds.

15.	Regarding claims 2 and 11, Anderson recites wherein the plurality of asset attributes associated with the current asset comprise at least one of a make of the asset, a model of the asset, an asset category associated with the asset, rental rates associated with the asset, utilization of the asset, maximum speed associated with the asset, maximum Rounds Per Minute (RPM) associated with the asset, number of cycles associated with the asset, and a location of the asset (0025).

16.	Regarding claims 3 and 12, Anderson recites further comprises creating the plurality of asset clusters based on the plurality of asset attributes of the current asset (0025).

17.	Regarding claims 4 and 13, Anderson recites further comprises creating the plurality of asset clusters based on asset attributes associated with the plurality of assets (0025).

18.	Regarding claims 5 and 14, Anderson recites wherein identifying the at least one asset comprises:
assigning a rank to each asset in the set of assets within the asset cluster based on the associated similarity scores (0025); and
selecting the at least one asset from the set of assets, wherein the rank associated with the at least one asset is greater than a predefined threshold rank (0025).

19.	Regarding claims 6 and 15, Anderson recites further comprises:

identifying a smart contract template based on an asset domain ontology, when the plurality of assets within the blockchain network comprise the current asset, wherein the asset domain ontology comprises an ontology tree for the plurality of assets and associated smart contract templates (0025); and
generating a smart contract for the current asset, based on the identified smart contract template (0025).

20.	Regarding claims 7 and 16, Anderson recites processing a plurality of contract documents created in natural language associated with the plurality of assets, when the cluster similarity scores for each of the plurality of asset clusters is equal to or below the predefined threshold; and performing Natural Language Processing (NLP) based on an Artificial Intelligence (Al) model to generate a smart contract template for the current asset, in response to the processing (0010).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/ERIC T WONG/Primary Examiner, Art Unit 3692